


COMMON STOCK PURCHASE AGREEMENT




THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of January
6, 2009, between Pacific Continental Corporation, an Oregon corporation (the
“Company”), on the one hand, and the Purchaser(s) named on the signature page
hereto (the “Purchaser”), on the other hand.  The Company and the Purchaser may
hereinafter be referred to collectively as the “Parties” or individually as a
“Party.”  Except as otherwise indicated herein, capitalized terms used herein
shall have the meaning as defined in Exhibit A attached hereto.


PRELIMINARY STATEMENTS


A.           The Company understands that the Purchaser desires to make an
equity investment in the Company.


B.           The Company and the Purchaser desire to enter into an agreement
pursuant to which the Purchaser will purchase from the Company, and the Company
will sell to the Purchaser, the restricted shares of common stock described
below.


NOW, THEREFORE, in consideration of the mutual promises and covenants being made
in this Agreement, and for other good, valuable and binding consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:


STATEMENT OF AGREEMENT


ARTICLE I


ISSUANCE AND PURCHASE OF COMMON STOCK


1.1           Issuance and Purchase of Common Stock.  Subject to the terms and
conditions of this Agreement, the Company will sell to the Purchaser, and the
Purchaser will purchase from the Company, the number of shares (the “Shares”) of
the Company’s common stock (the Common Stock”) set forth on Schedule 1.1 to this
Agreement at a price per share of $13.50  (the “Purchase Price”). The Company
will issue no more than 750,000 Shares pursuant to this Agreement and similar
Agreements with other purchasers in this private offering (“Other Purchasers”)
under a term sheet (“Term Sheet”) set forth in the private offering disclosure
document dated January 2, 2009, relating to the private offering of the
Company’s Common Stock.


 
 

--------------------------------------------------------------------------------

 
1.2           Settlement.  (a) Until such time as aggregate gross proceeds
received by the Company from the Purchaser and the Other Purchasers are at
least$10,125,000, such proceeds shall be deposited in a segregated non-interest
bearing account at the Company’s subsidiary, Pacific Continental Bank.
Settlement of the transactions contemplated in this Agreement (the “Settlement”)
will occur only on or after the date that the aggregate gross proceeds received
by the Company from the Purchaser and the Other Purchasers totals $10,125,000,
take place at the offices of Graham & Dunn, PC, Pier 70, 2801 Alaskan Way,
Seattle, WA 98121 at such time and on such date as the Parties may mutually
agree, but in no event later than January 7, 2009 (the “Settlement Date”).  At
the Settlement, the Company will issue to Purchaser the Shares and deliver to
Purchaser certificates for the shares of Common Stock duly registered in the
name of Purchaser and the Company shall deliver a legal opinion from the
Company’s counsel, Graham & Dunn PC, in form and substance satisfactory to
Wunderlich Securities, Inc., and expressing the opinions identified on Schedule
1.2(c) hereto.  If on the Settlement Date the Company shall not have received
aggregate gross proceeds from the Purchaser and the Other Purchasers as
contemplated herein, the offering will terminate and subscription funds shall be
promptly returned to the Purchaser, without interest or deduction.


ARTICLE II


RESTRICTIONS ON TRANSFERABILITY


The Shares shall not be transferred before satisfaction of the conditions
specified in this Article II, which conditions are intended to ensure compliance
with the provisions of the Securities Act and applicable state securities laws
with respect to the transfer of any Shares.  Purchaser, by entering into this
Agreement and accepting the Shares, agree to be bound by the provisions of this
Article II.


2.1           Restrictive Legend.  Except as otherwise provided in this Article
II, each certificate representing shares of Common Stock shall be stamped or
otherwise imprinted with a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS IN EFFECT AT THE TIME OF SALE
OR THE HOLDER SUBMITS AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE SECURITIES LAWS, OR ANY RULE OR REGULATION PROMULGATED THEREUNDER, IS
AVAILABLE.  SUCH SECURITIES ARE SUBJECT TO THE RESTRICTIONS AND PRIVILEGES
SPECIFIED IN THE COMMON STOCK  PURCHASE AGREEMENT, DATED AS OF JANUARY 6, 2009,
BETWEEN PACIFIC CONTINENTAL CORPORATION AND THE PURCHASER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF PACIFIC CONTINENTAL CORPORATION AND WILL BE FURNISHED
WITHOUT CHARGE TO THE HOLDER HEREOF UPON WRITTEN REQUEST.  THE HOLDER OF THIS
CERTIFICATE AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF SUCH COMMON STOCK
PURCHASE AGREEMENT.”


 
 

--------------------------------------------------------------------------------

 
2.2           Transfers. The Purchaser agrees that it will not sell, transfer or
otherwise dispose of any shares of restricted Common Stock, in whole or in part,
except pursuant to an effective registration statement under the Securities Act,
or unless the Purchaser submits an opinion of counsel reasonably satisfactory to
the Company and its counsel that an exemption from registration exists
thereunder.  Each certificate, if any, evidencing such shares of restricted
Common Stock issued upon such transfer shall bear the restrictive legend set
forth in Section 2.1, unless in the written opinion of the transferee’s or
Purchaser’s counsel delivered to the Company in connection with such transfer
(which opinion shall be reasonably satisfactory to the Company) such legend is
not required in order to ensure compliance with the Securities Act.


2.3           Termination of Restrictions.  The restrictions imposed by this
Article II upon the transferability of the restricted Common Stock and the
legend requirement of Section 2.1 shall terminate as to any particular share (i)
when and so long as such security shall have been registered under the
Securities Act and disposed of pursuant thereto, or (ii) when the Purchaser
thereof shall have delivered to the Company the written opinion of counsel to
such Purchaser, which opinion shall be reasonably satisfactory to the Company,
stating that such legend is not required in order to ensure compliance with the
Securities Act.  Whenever the restrictions imposed by this Article II shall
terminate as to any restricted Common Stock, as herein above provided, the
Purchaser thereof shall be entitled to receive from the Company, at the expense
of the Company, a new certificate representing such Common Stock, not bearing
the restrictive legend set forth in Section 2.1.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As a material inducement to the Purchaser entering into this Agreement and
purchasing the Shares, the Company represents and warrants to the Purchaser,
which representation and warranty shall be true and correct as of the date
signed by the Purchaser and as of the date of the  Settlement, as follows:


3.1           Corporate Status.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Oregon.  The Company has all requisite corporate power and authority to own or
lease, as the case may be, its properties and to carry on its business as now
conducted.  The Company and its Subsidiaries are qualified or licensed to
conduct business in all jurisdictions where its or their ownership or lease of
property and the conduct of its or their business requires such qualification or
licensing, except to the extent that failure to so qualify or be licensed would
not have a Material Adverse Effect on the Company.  There is no pending, or to
the knowledge of the Company threatened, proceeding for the dissolution or
liquidation or involving the insolvency of the Company or any of its
Subsidiaries.


 
 

--------------------------------------------------------------------------------

 
3.2           Corporate Power and Authority.  The Company has the corporate
power and authority to execute and deliver this Agreement and the Shares, to
perform its obligations hereunder and thereunder and consummate the transactions
contemplated hereby and thereby.  The Company has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement,
the registration rights agreement of even date herewith between the Company and
the Purchaser relating to the registration of the Shares,(the “Registration
Rights Agreement”), the Shares and the transactions contemplated hereby and
thereby.


3.3           Enforceability.  This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.


3.4           Non-Contravention and No Violation.  The Company is not in
violation of or default under, nor will the execution and delivery by the
Company of  this Agreement, the consummation of the transactions contemplated
hereby and thereby, and the compliance by the Company with the terms and
provisions hereof and thereof,  (a) result in a violation or breach of, or
constitute, with the giving of notice or lapse of time, or both, a material
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries or any material portion of the Company’s or its Subsidiaries’
properties or assets may be bound, (b) violate any Requirement of Law applicable
to the Company or any of its Subsidiaries or any material portion of the
Company’s properties or assets, or (c) result in the imposition of any Lien upon
any of the properties or assets of the Company or any of its Subsidiaries, or
conflict with the Company’s Articles of Incorporation or Bylaws or under any
indenture, mortgage Contract or instrument to which the Company is a party,
except where any of the foregoing would not have a Material Adverse Effect on
the Company.


3.5           Consents/Approvals.  No consent, approval, waiver or other action
by any Person under any Contract to which either the Company or any of its
Subsidiaries is a party, or by which any of their respective properties or
assets are bound, is required or necessary for the execution, delivery or
performance by the Company of this Agreement  and the consummation of the
transactions contemplated hereby, except where the failure to obtain such
consents, filings, authorizations, approvals or waivers or make such filings
would not have a Material Adverse Effect on the Company.


 
 

--------------------------------------------------------------------------------

 
3.6           Capitalization.  The authorized capital stock of the Company
consists of 250,000,000 shares of Common Stock and 20,000 shares of Preferred
Stock.  As of December 1, 2008, the Company had outstanding 12,074,182 shares of
Common Stock, all of which were duly authorized, validly issued, fully paid and
non-assessable and had no outstanding shares of Preferred Stock.  Except (a) as
contemplated by this Agreement, (b)  options to acquire 630,888 shares (not
including 171,856 options reserved for future issuance but not yet granted)
shares of Common Stock under the Company’s option plans and equity incentive
plans, and (c) an estimated 130,000 shares that may be issued pursuant to the
settlement of outstanding stock appreciation rights that may be settled in
shares of common stock, there are (x) no rights, options, warrants, convertible
securities, subscription rights or other agreements, calls, plans, contracts or
commitments of any kind relating to the issued and unissued capital stock of, or
other equity interest in, the Company outstanding or authorized, (y) the
consummation of the transactions consummated by this Agreement will not cause
any anti-dilution adjustments to be made to any of the Company’s outstanding
securities and (z) no contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of the Company Common Stock.  Upon
delivery to the Purchaser of the certificates representing the shares of Common
Stock and payment of the Purchase Price, the Purchaser will acquire good, valid
and marketable title, subject to the limitations on marketability contained in
this Agreement or imposed pursuant to the Securities Act, to and beneficial and
record ownership of the Shares, and the shares of Common Stock will be validly
issued, fully paid and non-assessable.   Within the last three years, all prior
sales of securities of the Company were either registered under the Securities
Act and applicable state law or were exempt from registration.


3.7           SEC Reports and Nasdaq Eligibility.  Since January 1, 2006, the
Company has made all filings (the “SEC Reports”) required to be made by it under
the Securities Act  and the Securities Exchange Act of 1934, (the “Exchange
Act”).  The SEC Reports, when filed, complied in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and the
securities laws, rules and regulations of any state and pursuant to any
Requirements of Law.  To the best of the Company’s knowledge the SEC Reports,
when filed, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.  The Company has made accessible to Purchaser true,
accurate and complete copies of the SEC Reports which were filed with the SEC
since January 1, 2006. The Company’s Common Stock is currently eligible for
trading on the Nasdaq Global Select Market.


3.8           Financial Statements.  Each of the balance sheets included in the
SEC Reports (including any related notes and schedules) fairly presents in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of its date, and each of the other financial statements included
in the SEC Reports (including any related notes and schedules) fairly presents
in all material respects the consolidated results of operations or other
information therein of the Company and its Subsidiaries for the periods or as of
the dates therein set forth in accordance with GAAP consistently applied  and,
where applicable, the rules of the SEC and the Public Company Accounting
Oversight Board, during the periods involved (except that the interim reports
are subject to normal recording adjustments which might be required as a result
of year-end audit and except as otherwise stated therein).


 
 

--------------------------------------------------------------------------------

 
3.9           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the date of this Agreement.  The Company and the
Subsidiaries taken as a whole maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
3.10           Undisclosed Liabilities. As of September 30, 2008, except for
liabilities and losses incurred in the ordinary course of business since that
date, the Company and its Subsidiaries did  not have any material direct or
indirect indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured, subordinated or unsubordinated, matured or
unmatured, accrued, absolute, contingent, regulatory or administrative charges
or lawsuits brought, whether or not of a kind required by GAAP to be set forth
on a financial statement, that were not fully and adequately reflected or
reserved for in the financial statements contained in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2008, or
otherwise disclosed in the SEC Reports. The Company is not the subject of any
inquiry, investigation or similar matter being conducted by the SEC, any state
securities regulator, the Nasdaq Stock Market, or other government body.


3.11           Material Changes.  Except as set forth in the SEC Reports, since
September 30, 2008,  there has been no Material Adverse Change in or which may
be reasonably expected to affect the Company.  In addition, the description of
the Company’s business contained in the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2007 is not materially inconsistent with its
current operations.  Except as set forth in the SEC Reports, since September 30,
2008, there has not been (i) any direct or indirect redemption, purchase or
other acquisition by the Company of any shares of the Common Stock or
(ii) declaration, setting aside or payment of any dividend or other distribution
by the Company with respect of the Common Stock.


 
 

--------------------------------------------------------------------------------

 
3.12           Litigation.  Except as set forth in the SEC Reports, neither the
Company nor any of its Subsidiaries has received any notice of any outstanding
judgments, rulings, orders, writs, injunctions, awards or decrees of any court,
government or other authority against the Company or its Subsidiaries which
could have, or is a  party to any litigation or similar proceeding including an
arbitration proceeding which could have, if decided adversely to their
interests, a Material Adverse Effect on the Company. The Company has not
received notice of (i) any customer or other complaint threatening any
litigation or other such proceeding or (ii) any investigation, inquiry or
similar proceeding from any governmental authority or agency.


3.13           Investment Company.  The Company is not and after giving effect
to the sale of the Shares will not be an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.


3.14           No Commissions.  Except for fees payable to Wunderlich
Securities, Inc., the Company has not incurred any obligation for any finder’s
or broker’s or agent’s fees or commissions in connection with the purchase of
the Shares.


3.15      Title.   Except as set forth on Schedule 3.15 hereto, the Company has
good and marketable title to all properties and assets, owned by it, free and
clear of all Liens, charges, encumbrances or restrictions, except such as are
not materially significant or important in relation to the Company’s business;
all of the material leases and subleases under which the Company is the lessor
or sublessor of properties or assets or under which the Company hold properties
or assets as lessee or sublessee are in full force and effect, and the Company
is not in default in any material respect with respect to any of the terms or
provisions of any of such leases or subleases, and no material claim has been
asserted by anyone adverse to rights of the Company as lessor, sublessor, lessee
or sublessee under any of the leases or subleases mentioned above, or affecting
or questioning the right of the Company to continued possession of the leased or
subleased premises or assets under any such lease or sublease.  The Company owns
or leases all such properties as are necessary to its operations as now
conducted and to be conducted, as presently planned.


3.16           Compliance With Laws, Licenses, Etc.  The Company has not
received notice of any violation of or noncompliance with any federal, state,
local or foreign, laws, ordinances, regulations and orders applicable to its
business which has not been cured, the violation of, or noncompliance with
which, would have a Material Adverse Effect on the business or operations of the
Company.  The Company has all licenses and permits and other governmental
certificates, authorizations and permits and approvals (collectively “Licenses”)
required by every federal, state and local government or regulatory body for the
operation of its business as currently conducted and the use of its properties,
except where the failure to be licensed would not have a Material Adverse Effect
on the business of the Company.  The Licenses are in full force and effect and
no violations are or have been recorded in respect of any License and no
proceeding is pending or threatened to revoke or limit any thereof.


3.17           Exemption From Registration.  Based upon the representations and
warranties of each of the Purchaser and each Other Purchaser, the sale of the
Shares is exempt from the registration requirements of the Securities Act.


3.18           Eligibility to Use Form S-3.  The Company is eligible to use Form
S-3 and intends to use such form for the public sale by the Purchaser of the
shares of Common Stock under the Registration Rights Agreement.


 
 

--------------------------------------------------------------------------------

 
3.19           Stock Options.  With regard to the Company’s practices in
connection with the granting of stock options, it has:  (i) granted all stock
options at or above the fair market value as determined by its relevant stock
option or equity incentive plan, (ii) utilized the date of (or a date after) any
applicable meeting of its board of directors or committee of its board of
directors for the purposes of determining fair market value of stock options it
has granted, (iii) the Company has not granted any stock options to its officers
and directors at a time while the Company was in possession of any material,
non-public information, and (iv) the Company is not aware of any inquiry or
investigation which has been initiated or is being considered with respect to
its stock option practices, whether by its registered independent public
accounting firm, independent counsel or other party.


3.20           Regulatory Compliance.  The Company and its subsidiary Pacific
Continental Bank (the “Bank”) are in full compliance in all material respects
with all applicable laws administered by and regulations of the Board of
Governors of the Federal Reserve System and the Federal Deposit Insurance
Corporation (“FDIC”) and the Oregon Division of Finance and Corporate
Securities, as the case may be (the “Bank Regulatory Authorities”), the failure
to comply with would have a Material Adverse Effect upon the assets or
properties, business prospects, results of operations or financial condition of
the Company and the Bank, taken as a whole.  Other than the Bank Regulatory
Authorities, neither the Company nor the Bank is subject to regulation in its
capacity as a bank holding company or a bank, respectively, by any other
governmental authority.  Neither the Company nor the Bank is a party to any
written agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by, or is a recipient of any extraordinary supervisory letter from any
Bank Regulatory Authority, specifically directed at the Company or the Bank,
that restricts the conduct of its business, or in any manner relates to its
capital adequacy, its credit polices or its management, nor have the Company or
the Bank been advised in writing by any Bank Regulatory Authority that it is
contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any such order, decree, agreement, memorandum of
understanding, extraordinary supervisory letter, commitment letter or similar
submission, specifically directed at the Company or the Bank.  The Company and
the Bank, and their respective operations, comply in all material respects with
all applicable laws and regulations, including without limitation those relating
to the practice of banking, except where non-compliance, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


 
 

--------------------------------------------------------------------------------

 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER


As a material inducement to the Company entering into this Agreement and issuing
and/or selling the Shares, each Purchaser represents and warrants to the Company
as follows:


4.1           Investment Intent.  The Purchaser is acquiring the Shares
hereunder for the Purchaser’s own account and with no present intention of
distributing or selling the Shares or any interest in the Shares. The Purchaser
agrees that it will not sell or otherwise dispose of any of the Shares  or any
interest in the Shares  unless such sale or other disposition has been
registered or qualified (as applicable) under the Securities Act and applicable
state securities laws or, in the opinion of the Purchaser’s counsel delivered to
the Company (which opinion shall be reasonably satisfactory to the Company) such
sale or other disposition is exempt from registration or qualification under the
Securities Act and applicable state securities laws.  The Purchaser understands
that the sale of the Shares acquired by the Purchaser hereunder has not been
registered under the Securities Act, but the Shares are issued through
transactions exempt from the registration requirements of, among other things,
Section 4(2) of the Securities Act and Rule 506 thereunder, and that the
reliance of the Company on such exemption from registration is predicated in
part on these representations and warranties of the Purchaser.  The Purchaser
acknowledges that pursuant to Section 2.1 a restrictive legend consistent with
the foregoing has been or will be placed on the certificates representing the
shares of Common Stock until such legend is permitted to be removed under
applicable law. The Purchaser will have no right to require registration of the
shares of Common Stock, and the Company is under no obligation to cause an
exemption for resale to be available or register the shares of Common Stock,
except as provided in the Registration Rights Agreement.


4.2           Adequate Information.  The Company has made available and the
Purchaser has reviewed such information that the Purchaser considers necessary
or appropriate to evaluate the risks and merits of an investment in the Shares
including, without limitation, the Company’s Form 10-K for the fiscal year ended
December 31, 2007, Form 10-Qs for the quarterly periods ended  March 31, 2008,
June 30, 2008, and September 30, 2008, Proxy Statement filed with the SEC on
March 14, 2008 and Current Reports on Form 8-K filed with the SEC since December
31, 2007.


4.3           Opportunity to Ask Questions.  The Purchaser has had the
opportunity to question, and, to the extent deemed necessary or appropriate, has
questioned representatives of the Company so as to receive answers and verify
information obtained in the Purchaser’s examination of the Company, including
the information that the Purchaser has reviewed in relation to its investment in
the Shares.


4.4           No Other Representations. No oral or written representations have
been made to the Purchaser in connection with the Purchaser’s acquisition of the
Shares which were in any way inconsistent with the information reviewed by the
Purchaser. The Purchaser acknowledges that no representations or warranties of
any type or description have been made to it by any Person with regard to the
Company, any of its Subsidiaries, any of their respective businesses, properties
or prospectus or the investment contemplated herein, other than the
representations and warranties set forth in Article III hereof.  The Purchaser
has not made its decision to acquire Shares or to execute and deliver this
Agreement on the basis of any belief that any officer, director or affiliate of
the Company or any current stockholder of the Company would make an investment
in the Company now or in the future.


 
 

--------------------------------------------------------------------------------

 
4.5           Knowledge and Experience.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated by
the SEC under the Securities Act.  The Purchaser has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the Common Stock and other securities of new and speculative
companies), so as to enable the Purchaser to utilize the information made
available to the Purchaser in order to evaluate the merits and risks of an
investment in the Shares and to make an informed investment decision with
respect thereto.


4.6           Additional
Representations.                                                                The
Purchaser will make such additional representations and warranties and furnish
such information regarding the Purchaser’s investment experience and financial
position as the Company may reasonably require, and if there should be any
material change in the information set forth herein prior to the closing of the
sale of the Shares, the Purchaser will immediately furnish such revised or
corrected information to the Company.


4.7           Term Sheet.  The Purchaser has received a copy of the Term Sheet
and any and all amendments, supplements and Appendices thereto.  Except for the
information contained in the Term Sheet, as amended or supplemented  and except
for the information that the Purchaser or its advisors, if any, have requested
and been furnished in writing, neither the Purchaser nor its advisors has been
furnished any offering material or literature by the Company or Wunderlich
Securities, Inc.


4.8           Independent Decision.  The Purchaser is not relying on the
Company, Wunderlich Securities, Inc. or on any legal or other opinion in the
materials reviewed by the Purchaser with respect to the financial or tax
considerations of the Purchaser relating to its investment in the Shares.  The
Purchaser has relied solely on the representations, warranties, covenants and
agreements of the Company in this Agreement (including the Exhibits and
Schedules hereto) and on its examination and independent investigation in making
its decision to acquire the Shares.  The Purchaser has been afforded the
opportunity to obtain, and has been furnished, all material that it has
requested relating to the proposed operation of the Company, any other matters
relating to the business and properties of the Company and the offer and sale of
the Shares.


4.9           Legal Existence and Authority.  If the Purchaser is a corporation,
partnership, limited liability company, trust or other entity, the Purchaser has
been duly formed and is validly existing and in good standing under the laws of
the jurisdiction of its formation with full power and authority to acquire and
hold the Shares  and to execute, deliver and comply with the terms of this
Agreement and such other documents required to be executed and delivered by the
undersigned in connection with this subscription.


4.10.                      No Defaults or Conflicts.  The execution and delivery
of this Agreement by the Purchaser and the performance of its obligations
hereunder does not conflict with or constitute a default under any instruments
governing the Purchaser, or any law, regulation, order or agreement to which the
Purchaser is a party or to which the undersigned is bound.


 
 

--------------------------------------------------------------------------------

 
4.12.                      Validity; Enforceability; Binding Effect.  This
Agreement and the Registration Rights Agreement delivered herewith have been
duly and validly authorized, executed and delivered by the Purchaser, and the
agreements herein and therein constitute valid, binding and enforceable
agreements of the Purchaser.  The Purchaser is not a partnership, common trust
fund, special trust, pension fund, retirement plan or other entity in which the
partners or participants, as the case may be, may designate the particular
investments to be made or the allocation thereof.


4.13.                      Confidentiality.  Unless required by law, the
Purchaser shall not disclose, and shall maintain confidential any non-public
information related to the Company,  provided that the undersigned may disclose
such information to any of its advisors, attorneys and accountants, if such
advisor, attorney and/or accountant shall have agreed to be bound by this
provision.


4.14           Residence; No General Solicitation.  The Purchaser is a resident
of the state(s)or other jurisdiction(s) indicated on the signature page
hereto. The Purchaser is not aware of any general solicitation or advertising
relating to the offer or sale of the Shares.


4.15           Non-Disclosure.  Purchaser acknowledges that certain information
contained in the disclosure document provided to Purchaser in connection with
the private offering of the Common Stock has not been otherwise publicly
disclosed.  Accordingly, Purchaser agrees to keep such information confidential
for a period ending on the earlier to occur of (i) the first anniversary of the
Settlement Date, or (ii) the date upon which such information is publicly
disclosed by the Company.


ARTICLE V


COVENANTS


5.1           Filings.  Each of the Company and the Purchaser shall make on a
prompt and timely basis all governmental or regulatory notifications and filings
required to be made by it for the consummation of the transactions contemplated
hereby.


5.2           Further Assurances.  Each of the Company and the Purchaser shall
execute and deliver such additional instruments and other documents and shall
take such further actions as may be necessary or appropriate to effectuate,
carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereby.


5.3           Cooperation.  Each of the Company and the Purchaser agree to
cooperate with the other in the preparation and filing of all forms,
notifications, reports and information, if any, required or reasonably deemed
advisable pursuant to any Requirement of Law in connection with the transactions
contemplated by this Agreement and to use their respective best efforts to agree
jointly on a method to overcome any objections by any Governmental Authority to
any such transactions; provided that, any reasonable, out-of-pocket expenses
incurred by the Purchaser related to any such objections shall be reimbursed by
the Company.  Except as may be specifically required hereunder, none of the
Parties or their respective Affiliates shall be required to agree to take any
action that in the reasonable opinion of such Party would result in or produce a
Material Adverse Effect on such Party.


 
 

--------------------------------------------------------------------------------

 
5.4           Notification of Certain Matters. Each of the Company and the
Purchaser shall give prompt notice to the other of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
or warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.


ARTICLE VI


INDEMNIFICATION


6.1           Indemnification Generally.  The Company, on the one hand, and the
Purchaser, on the other hand, shall indemnify the other from and against any and
all losses, damages, liabilities, claims, charges, actions, proceedings,
demands, judgments, settlement costs and expenses of any nature whatsoever
(including, without limitation, attorneys’ fees and expenses) or deficiencies
resulting from any breach of a representation, warranty or covenant by the
Indemnifying Party (including indemnification by the Company of the Purchaser
for any failure by the Company to deliver, or for any failure by the Purchaser
to receive, stock certificates representing the Shares on the Settlement Date)
and all claims, charges, actions or proceedings incident to or arising out of
the foregoing (“Losses”).  Notwithstanding the foregoing, (i) the Indemnifying
Party shall not be liable for any Losses to the extent such Losses arise out of,
result from, or are increased by, the breach of this Agreement by, or the
fraudulent acts, negligence or willful misconduct of, the Indemnified Party, and
(ii) the Indemnifying Party shall not be liable to an Indemnifying Party for any
Losses in excess of the aggregate amount of the Purchase Price paid for the
Shares purchased by such Indemnified Party.


 
 

--------------------------------------------------------------------------------

 
6.2           Indemnification Procedures.  Each Person entitled to
indemnification under this Article VI (an “Indemnified Party”) shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Article VI (an “Indemnifying Party”) of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing in respect of which indemnity may be sought hereunder; provided,
however, failure to so notify an Indemnifying Party shall not relieve such
Indemnifying Party from any liability that it may have otherwise than on account
of this indemnity agreement so long as such failure shall not have materially
prejudiced the position of the Indemnifying Party.  Upon such notification, the
Indemnifying Party shall assume the defense of such action if it is a claim
brought by a third party, and after such assumption the Indemnified Party shall
not be entitled to reimbursement of any expenses incurred by it in connection
with such action except as described below.  In any such action, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary or (ii) the named parties in any such action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing or conflicting interests between them.  An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel in any one action  for all parties indemnified by such Indemnifying
Party with respect to such claim except for local counsel if the attorneys
selected by the Indemnified Party do not maintain an office within the
jurisdiction of the court, unless in the reasonable judgment of any Indemnified
Party a conflict of interest may exist between such Indemnified Party and any
other of such Indemnified Parties with respect to such claim, in which event the
Indemnifying Party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.  The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent (which
shall not be unreasonably withheld or delayed by such Indemnifying Party), but
if settled with such consent or if there be final judgment for the plaintiff,
the Indemnifying Party shall indemnify the Indemnified Party from and against
any loss, damage or liability by reason of such settlement or judgment.  In the
event that any indemnifying party enters into any settlement without the written
consent of the indemnified party the indemnifying party shall not consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff of a release
of such indemnified party from all liability in respect of such claim or
litigation.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VII


MISCELLANEOUS


7.1           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such Party shall designate
in writing to the other Party):


(a)           if to the Company to:


Pacific Continental Corporation
111 West 7th Avenue
Eugene, OR 97401
Attention:  Hal M. Brown
Chief Executive Officer


with a copy to:


Graham & Dunn PC
Pier 70, 2801 Alaskan Way, Suite 300
Seattle, WA 98121
Attention: Kumi Y. Baruffi


(b)           if to a Purchaser:


At the address indicated on the signature page hereof


 
 

--------------------------------------------------------------------------------

 


and to:


Wunderlich Securities, Inc.
6000 Poplar Avenue, Suite 150
Memphis, TN 38119
Attention:  J. Wesley Grace
Facsimile:  (901) 251-1352


7.2           Loss or Mutilation.  Upon receipt by the Company from any
Purchaser of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of a certificate representing shares of
Common Stock and indemnity reasonably satisfactory to it (it being understood
that the written agreement of the Purchaser or an Affiliate thereof shall be
sufficient indemnity) and in case of mutilation upon surrender and cancellation
hereof or thereof, the Company will execute and deliver in lieu hereof or
thereof a new stock certificate of like tenor to such Purchaser; provided, in
the case of mutilation, no indemnity shall be required if the certificate
representing shares of Common Stock in identifiable form is surrendered to the
Company for cancellation.


7.3           Survival.  Each representation, warranty, covenant and agreement
of the parties set forth in this Agreement is independent of each other
representation, warranty, covenant and agreement.  Each representation and
warranty made by any Party in this Agreement shall survive the Settlement
through the period ending on the date three years from the respective
Purchaser’s Settlement Date from the date of this Agreement.


7.4           Remedies.


(a)           Each Party acknowledges that the other Party would not have an
adequate remedy at law for money damages in the event that any of the covenants
or agreements of such Party in this Agreement was not performed in accordance
with its terms, and it is therefore agreed that each Party in addition to and
without limiting any other remedy or right such Party may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach and enforcing specifically the terms and
provisions hereof.


(b)           All rights, powers and remedies under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such Party.


7.5           Entire Agreement.  This Agreement (including the exhibits,
appendices and schedules attached hereto), the Registration Rights Agreement and
the other documents delivered at the Settlement pursuant hereto, contain the
entire understanding of the Parties in respect of the subject matter hereof and
supersede all prior agreements and understandings between or among the Parties
with respect to such subject matter.  The exhibits and schedules hereto
constitute a part hereof as though set forth in full above.  In the event of any
ambiguity or inconsistency between this Agreement and the Registration Rights
Agreement, the Registration Rights Agreement shall govern and supercede.


 
 

--------------------------------------------------------------------------------

 
7.6           Expenses; Taxes.  Except as otherwise provided in this Agreement,
the Parties shall pay their own fees and expenses, including their own counsel
fees, incurred in connection with this Agreement or any transaction contemplated
hereby.  Further, except as otherwise provided in this Agreement, any sales tax,
stamp duty, deed transfer or other tax (except taxes based on the income of the
Purchaser) arising out of the sale of the Shares by the Company to the Purchaser
and consummation of the transactions contemplated by this Agreement shall be
paid by the Company.


7.7           Amendment.  This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and the
Purchaser.


7.8           Waiver.  No failure to exercise, and no delay in exercising, any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude the exercise of any other right, power or privilege.  No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between the Parties.  No extension of time
for performance of any obligations or other acts hereunder or under any other
agreement shall be deemed to be an extension of the time for performance of any
other obligations or any other acts.  The rights and remedies of the Parties
under this Agreement are in addition to all other rights and remedies, at law or
equity that they may have against each other.


7.9           Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the Parties and their
respective successors and legal assigns.  The provisions of this Agreement are
intended to be for the benefit of all Purchasers from time to time of the Shares
and shall be enforceable by any such Purchaser.


7.10           Counterparts.  This Agreement may be executed in any number of
counterparts (whether by original signature or a facsimile thereof), each of
which shall be an original but all of which together shall constitute one and
the same instrument.


7.11           Headings.  The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.


7.12           GOVERNING LAW; INTERPRETATION.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF
OREGON WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF ANY OTHER JURSIDICTION.


 
 

--------------------------------------------------------------------------------

 
7.13           Severability.  The parties stipulate that the terms and
provisions of this Agreement are fair and reasonable as of the date of this
Agreement.  However, if any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, geographical scope, activity or
subject, it shall be construed by limiting, reducing or defining it, so as to be
enforceable.


7.14           State Blue Sky Rescission Rights.


FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  PAYMENTS FOR TERMINATED PURCHASES VOIDED BY PURCHASERS AS
PROVIDED FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT
INTEREST.  NOTICE SHOULD BE GIVEN TO THE COMPANY.




[Signature Page Follows.]





 
m40032-1136747_6.doc
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.


COMPANY:


PACIFIC CONTINENTAL CORPORATION




By:           /s/Roger
Busse                                                            
Name:                    Roger Busse
Title:                      President/Chief Operating Officer






PURCHASER:


For purchases made by an Individual
For purchases made by an Entity
   
Name of Individual Purchaser over the age of 21 (Print)
Name of Partnership, Company, Trust or Qualified Plan
 
By:                                                              
(Signature)
       (Signature)
       
Residence Street Address
Print Name
       
City                            State                                        Zip
Code
Title
       
Mailing Address
Telephone No.
       
City                            State                                        Zip
Code
Tax Identification Number
       
Telephone No.
Street Address of Company/Partnership
         
City                            State                                        Zip
Code


 
m40032-1136747_6.doc
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DEFINITIONS


1.           Defined Terms.  As used herein the following terms shall have the
following meanings:


“Agreement” means this Stock Purchase Agreement.


“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of Oregon.


“Common Stock” means the common stock, no par value per share, of the Company,
as constituted on the date hereof, and any capital stock into which such Common
Stock may thereafter be changed, and shall also include (i) capital stock of the
Company of any other class (regardless of how denominated) issued to the holders
of shares of Common Stock upon any reclassification thereof which is also not
preferred as to dividends or assets over any other class of stock of the Company
and which is not subject to redemption and (ii) shares of common stock of any
successor or acquiring corporation received by or distributed to the holders of
Common Stock of the Company.


“Company” has the meaning set forth in the Preamble of this Agreement.


“Contract” means any agreement, indenture, lease, sublease, license, sublicense,
promissory note, evidence of indebtedness, insurance policy, annuity, mortgage,
restriction, commitment, obligation or other contract, agreement or instrument
(whether written or oral).


“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable, with or without
payment of additional consideration in cash or property, for additional shares
of Common Stock, either immediately or upon the occurrence of a specified date
or a specified event.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.


“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government.


“Indemnified Party” has the meaning set forth in Section 6.2 of this Agreement.


“Indemnifying Party” has the meaning set forth in Section 6.2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
“Licenses” has the meaning set forth in Section 3.16 of this Agreement.


“Lien” means any mortgage, pledge, security interest, assessment, encumbrance,
lien, lease, sublease, adverse claim, levy, or charge of any kind, or any
conditional Contract, title retention Contract or other contract to give or
refrain from giving any of the foregoing.


“Losses” has the meaning set forth in Section 6.1 of this Agreement.


“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any Person, any change or effect that is or is reasonably likely to be
materially adverse to the business, financial condition, results of operations,
prospects (solely to the extent they have been publicly disclosed and subject to
any qualifications and assumptions applicable to such disclosure, including any
forward-looking statement disclaimer) or, where applicable, the management of
such Person.


 “Person(s)” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, incorporated organization,
association, corporation, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).


“Purchase Price” has the meaning set forth in Section 1.1 of this agreement.


“Purchaser” has the meaning set forth in the Preamble of this Agreement.


“Requirement of Law” means as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.


“SEC” means the Securities and Exchange Commission.


“SEC Reports” has the meaning set forth in Section 3.7 of this Agreement.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect at the applicable time.


“Settlement” has the meaning set forth in Section 1.2 of this Agreement.


“Settlement Date” has the meaning set forth in Section 1.2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 “Subsidiary” means each of those Persons of which another Person, directly or
indirectly owns beneficially securities having more than 50% of the voting power
in the election of directors (or persons fulfilling similar functions or duties)
of the owned Person (without giving effect to any contingent voting rights).


“Shares ” has the meaning set forth in Section 1.1 of this Agreement.


2.           Other Definitional Provisions.


(a)           All references to “dollars” or “$” refer to currency of the United
States of America.


(b)           Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.


(c)           All matters of an accounting nature in connection with this
Agreement and the transactions contemplated hereby shall be determined in
accordance with GAAP.


(d)           As used herein, the neuter gender shall also denote the masculine
and feminine, and the masculine gender shall also denote the neuter and
feminine, where the context so permits.


(e)           The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any exhibits or schedules hereto) and not to any particular provision
of this Agreement.



 
 

--------------------------------------------------------------------------------

 
